      Case 1:20-cv-00375-AWI-EPG Document 4 Filed 04/24/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                          EASTERN DISTRICT OF CALIFORNIA

10
      For the County of                            Case No 1:20−CV−00375−AWI−EPG
11    RAMON ARRIAGA, an individual;
                                                   ORDER TO PARTIES’ JOINT
12                                                 STIPULATION FOR ARBITRATION
                                                   AND STAY ACTION;
13         Plaintiff,
                                                   CTRM: #10 (6th Floor)
14
                                                   ERICA P. GROSJEAN
15    v.
                                                   U.S. MAGISTRATE JUDGE
16
      ABC PHONES OF NORTH CAROLINA,                State Court Case No. BCV-20-100065-
17    INC. a Corporation; and                      DRL
18    DOES 1 through 50, inclusive,                State Action Filed: January 9, 2020
                                                   State Action Served: March 7, 2019
19
                   Defendants.
20
21   //
22   //
23   //
24   //

25   //

26   //

27   //

28   //

                                               1
     Case 1:20-cv-00375-AWI-EPG Document 4 Filed 04/24/20 Page 2 of 2

 1                                                ORDER
 2
          Based on the Stipulation between all Parties to the present action, and GOOD CAUSE
 3
     APPEARING THEREFOR, IT IS HEREBY ORDERED THAT:
 4
                1. Plaintiff RAMON ARRIAGA shall arbitrate his claims against Defendant ABC
 5
                   PHONES OF NORTH CAROLINA, INC.
 6
                2. This action is hereby stayed until such arbitration is completed.
 7              3. This Court shall retain jurisdiction over this case pending the conclusion of
 8                 arbitration.
 9              4. No later than fourteen days after a final award is granted or settlement is reached,
10                 Plaintiff shall file a report advising this Court of the outcome of the arbitration
11                 proceedings or any settlement.
12
     IT IS SO ORDERED.
13

14     Dated:     April 23, 2020                               /s/
                                                       UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
